Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1, applicant argues the claim as amended includes allowable subject matter and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1 has been withdrawn. Accordingly, claim 1-10 and 13-14 are allowed for the amendment to the independent base claim including the intervening claim 11 and objected claim 12. Accordingly, the prior art of record, either alone or in combination, fails to teach or suggest the local photometric transformation comprises comparing color information of first one or more pixels that are on or within the threshold distance from the second region of the auxiliary image with color information of second one or more pixels that are on or within the threshold distance from the first region of the primary image; generating a plurality of color map adjustment masks, based on the comparing; and performing the local photometric transformation, based on one or more of the plurality of color map adjustment masks. Claim 26-38 are allowable for similar reasons. Claims 21-25 are allowed for the amendment to the independent base claim including the intervening claim 5 and objected claim 7. Accordingly, the prior art of record, either alone or in combination, fails to teach or suggest performing the geometric transformation comprises in response to the first score failing to meet a threshold score, (i) selecting a second one or more pairs of matched features of the plurality of pairs of matched features, (ii) discarding the first geometric transformation of the 

Allowable Subject Matter
Claim(s) 1-10, 13-14, and 21-28 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest: With regards to claims 1 and 26, the local photometric transformation comprises comparing color information of first one or more pixels that are on or within the threshold distance from the second region of the auxiliary image with color information of second one or more pixels that are on or within the threshold distance from the first region of the primary image; generating a plurality of color map adjustment masks, based on the comparing; and performing the local photometric transformation, based on one or more of the plurality of color map adjustment masks. With regards to claim 21, performing the geometric transformation comprises in response to the first score failing to meet a threshold score, (i) selecting a second one or more pairs of matched features of the plurality of pairs of matched features, (ii) discarding the first geometric transformation of the auxiliary image, (iii) performing a second geometric transformation of the auxiliary image, based on the selected second one or more pairs of matched features, and (iv) generating a second score.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661